This is a bill of interpleader. John W. Adams, a duly licensed salesman of stocks, bonds and other securities, was in the employ of Winthrop, Mitchell  Company as a so-called "customer's man." A broker's blanket bond, issued by the Fidelity  Deposit Company of Maryland, underwritten to the amount of one-half of the maximum liability by the United States Fidelity  Guaranty Company, indemnified Winthrop, Mitchell  Company against loss "through any dishonest act of any of the employees, wherever committed, and whether committed directly or by collusion with others," but *Page 38 
not for "any loss directly or indirectly effected by means of forgery, unless the forgery be committed by, or with the collusion of, one or more of the employees."
In August, 1933, Adams reported that he had sold shares of stock owned by C.R. Scharff, a customer, and thereupon the manager issued two checks on the National Bank of Detroit, payable to the order of C.R. Scharff, one for $3,800 and the other for $7,000, and delivered them to Adams. Adams forged the indorsement of C.R. Scharff on the checks, indorsed his own name thereon, gave the checks to Ray E. North, who was seeking payment of $4,000 due Rose F. Beall through Whitehouse 
Company, and with whom Adams had formerly been employed. Mr. North took the checks to Whitehouse  Company and there asked Cyrus King to cash them, as he was not acquainted at the bank. Mr. King did not cash the checks but went with Mr. North to the bank to identify him. Mr. North then indorsed and presented the checks, directed that $4,000 be credited to the Whitehouse 
Company account at the bank in behalf of Mrs. Beall, and received $6,800 in cash, which he at once took to the office of Winthrop, Mitchell  Company and there handed the money to Mr. Adams, informing him of the mentioned use of the $4,000. Adams absconded with the $6,800.
The bank charged the account of Winthrop, Mitchell  Company with the checks and, upon demand of the drawer of the checks and a showing of the forged indorsement, declined to make any change. Thereupon Winthrop, Mitchell  Company made claim and received indemnity from the bonding companies and assigned the right of action against the bank to the Fidelity  Deposit Company. As assignee, the deposit company brought an action *Page 39 
at law against the bank. The bank then filed the bill herein to restrain the action at law and have all parties concerned impleaded and that a decree be entered finding and holding that the bank properly charged the amount of the checks to the account of Winthrop, Mitchell  Company. Pleadings were filed and the court decreed that plaintiff bank pay to the Fidelity Deposit company of Maryland the sum of $12,951, with interest thereon from the date of the decree, and have execution therefor; that defendants, Ray E. North and the copartnership of Whitehouse  Company, pay to the plaintiff bank the sum of $4,000; that defendants, Ray E. North and the copartnership constituting Winthrop, Mitchell  Company, pay to the plaintiff bank the sum of $6,800, with interest; dismissed the bill as to other defendants and permanently enjoined the action at law brought by the Fidelity  Deposit Company.
The $6,800 drawn by Mr. North at the bank and delivered by him to the forger did not, in point of fact or law, constitute a tracing of the money to the hands of the drawer of the checks any more than had the forger gone to the bank, drawn the money and at once absconded with it. The bank, not having traced the money to the hands of the drawer of the checks, cannot charge the deposit of the drawer with the money paid on the forged indorsements, and the drawer's right and that of the indemnity company, its assignee, is to have decree against the bank for the sum of $10,800, with interest thereon from the date the checks were cashed.
The decree to such extent is affirmed, with costs to the Fidelity  Deposit Company.
The decree requiring Ray E. North, Cyrus H. King, and the copartners constituting the firm of Whitehouse  Company to pay $4,000 with interest *Page 40 
thereon to plaintiff bank, not having been appealed from and now conceded to have been complied with, is no longer involved.
The decree that Ray E. North and the copartners constituting the firm of Winthrop, Mitchell  Company pay the plaintiff bank $6,800 is reversed as to Winthrop, Mitchell  Company, with costs against plaintiff bank, and affirmed as to Ray E. North, who indorsed the checks and thereby guaranteed the genuineness of prior indorsements and, as receiver of the money, became and is liable to make refund, with interest thereon from date of the decree in the circuit court. Plaintiff will recover costs against Ray E. North.
A decree in accordance with this opinion will be entered in this court.
BUTZEL, C.J., and BUSHNELL, SHARPE, POTTER, CHANDLER, NORTH, and McALLISTER, JJ., concurred.